Citation Nr: 1300041	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral knee disorders.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to September 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection for hypertension, bilateral knee disorders and an acquired psychiatric disorder, and granted service connection for bilateral hearing loss and tinnitus, each evaluated as 10 percent disabling.  The Veteran disagreed and perfected an appeal.  In October 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the Veteran's VA claims folder.

The Board notes that the Veteran's psychiatric claim was developed as entitlement to service connection for post-traumatic stress disorder (PTSD).  The evidence of record confirms diagnoses for other psychiatric disorders, to include adjustment disorder with anxious mood.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include both of those diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of service connection for hypertension, bilateral knee disorders and an acquired psychiatric disorder, and entitlement to an initial disability rating in excess of 10 percent for service-connected hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran and his representative orally notified the VLJ of the Veteran's intent to withdraw the issue of entitlement to an initial disability rating for service-connected tinnitus from his pending appeal to the Board.

CONCLUSION OF LAW

The issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The August 2009 rating decision granted service connection for bilateral hearing loss and tinnitus.  Each disability was initially evaluated as 10 percent disabling.  The Veteran disagreed with the initial evaluations and timely appealed those issues.  At the October 16, 2012, travel Board hearing, the Veteran and his representative told the undersigned that the Veteran wanted to withdraw the appeal regarding a higher disability rating for tinnitus.  See hearing transcript at page 2.

Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a veteran.  Pursuant to 38 C.F.R. § 20.204(b), a veteran or his representative can withdraw an appeal, or any issue therein, at a hearing on the record.  Pursuant to 38 C.F.R. § 20.204(b), the withdrawal is effective upon receipt by the Board, or in this case, on October 16, 2012.  Thus, the Board has no jurisdiction to consider the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus which was withdrawn and it shall therefore be dismissed.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is dismissed.

REMAND

Hypertension

VA has a duty to assist a veteran by making reasonable efforts to get the evidence needed to substantiate a veteran's claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran testified that he experienced stressful events when he served in Vietnam and came under attack by enemy forces.  See hearing transcript at page 14; see also September 2009 Veteran's statement.  He contends that the stress caused a psychological disorder and has caused high blood pressure and hypertension.  See hearing transcript at page 14.  The Veteran stated that he underwent medical physicals required by the Federal Aviation Administration for a private pilot and that those physicals revealed he had high blood pressure to a degree where he eventually decided not to undergo a physical and risk losing his private pilot's license.  See hearing transcript at page 15.  He also testified that a physician has given him a prescription for high blood pressure and he stated he was diagnosed in the "mid-1970's" with high blood pressure.  See hearing transcript at pages 15 and 16.  

There is no indication in the record that VA has sought records regarding the private pilot physicals, nor are there any records regarding private treatment for high blood pressure.  VA must make reasonable efforts to assist the Veteran in obtaining such records.

Bilateral knees

The Veteran testified that he served as an aircraft mechanic and armorer during service.  See hearing transcript at page 5.  The Veteran's DD 214 substantiates that testimony.  Although he denied that he had a specific injury to his knees, he contends that the constant repetitive lifting and jumping his in-service job required injured his knees by causing undue wear and tear that has resulted in bilateral knee joint arthritis.  See hearing transcript at page 7.  The Veteran also testified that he experienced knee pain and soreness during service, and that he continued to experience the pain after service.  See hearing transcript at page 13.  Finally, he testified that he had undergone x-rays at the VA medical facility in Oklahoma City and that he was told by a VA medical provider that the x-rays showed degenerative arthritis.  See hearing transcript at pages 10-12.  

There is evidence of a current disability, an in-service injury and evidence that the two may be connected.  VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The proof required to trigger the obligation to provide a medical examination is not high.  See, for example, Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The Board finds that a medical examination regarding the Veteran's claimed bilateral knee disorders is warranted.

Acquired psychiatric disorder

The Veteran was examined in October 2010 by a VA provider who diagnosed the Veteran with an adjustment disorder with anxious mood that was caused by stress.  The examiner did not, however, provide an opinion regarding whether the current disorder was related to the Veteran's active service.  A medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012).  VA should provide the Veteran's VA claims folder to the October 2010 examiner or another appropriate examiner for rendering of an opinion whether it is at least as likely as not that the Veteran's current psychiatric disorder is related to his active duty service.

Bilateral hearing loss

The Veteran testified at the hearing that he believed the February 2012 VA hearing examination he received was inadequate because he was told to "guess if he heard tones" during the audio examination and to "guess at words" during the speech recognition test.  The Veteran testified that he guessed "a lot" and that, therefore, the test results did not accurately reflect the degree of his current hearing loss.  See hearing transcript at pages 3-4.  The Board finds the Veteran's testimony was credible and it raises concerns about the reliability of the test results and the conclusions drawn by the examiner.  For that reason, the Board remands the claim for a new examination.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and request that he provide the identity of any health care provider who treated or examined him for high blood pressure and request that he provide the approximate dates of such treatment (e.g., FAA records of pilot examinations).  Further request that the Veteran provide any records of such treatment or provide releases for such information to allow VA to obtain such records.

Request that the Veteran identify any healthcare treatment providers who have treated his bilateral knee disorders.  The Veteran should also be requested to provide information about where he has received such treatment and about when the treatment was provided.  Appropriate steps should be accomplished to obtain any such records.

2.  Ensure all VA treatment records pertaining to the Veteran, including records from VAMC Oklahoma City, that are not in the Veteran's VA claims folder are included in the claims folder.

3.  Complete the foregoing, then, if there is sufficient evidence of a current high blood pressure or hypertension disorder to warrant a VA examination, schedule the Veteran for a medical examination by an appropriate examiner who should review the Veteran's VA claims folder.  The examiner should determine whether the Veteran currently manifests high blood pressure or hypertension and if so, provide an opinion whether it is at least as likely as not that any such disorder is related to the Veteran's active duty service.  Attention is invited to the Veteran's contention that the stress of serving in Vietnam caused his high blood pressure.  Attention is also invited to the tabbed service treatment records, documenting blood pressure readings at entry and separation. 

The examiner should explain any opinion provided and refer to the clinical data in the supporting explanation.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a medical examination by an appropriate examiner who should review the Veteran's VA claims folder.  The examiner should report any diagnosis of any bilateral knee disorders, including but not limited to arthritis.  If diagnoses of bilateral knee disorders are made, the examiner should also provide an opinion whether it is at least as likely as not that any such disorder is related to the Veteran's active duty service.

For purposes of an opinion, the examiner should accept the Veteran's testimony as credible to the extent that it describes the repetitive nature of jumping and lifting and having knee pain during his active duty service.

The examiner's opinion should be supported by complete rationale and reference to clinical data.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for a medical examination by an appropriate examiner who should review the Veteran's VA claims folder.  The examiner should report any diagnosis of any psychiatric disorder, to include PTSD and adjustment disorder with anxious mood.  For each diagnosed disorder, the examiner should review the Veteran's VA claims folder and provide an opinion as to the following:  

a.  whether it is at least as likely as not that the current psychiatric disorder is related to his active duty service.

b.  whether it is at least as likely as not that the current psychiatric disorder has caused, or has aggravated, any currently diagnosed hypertension. 

Any opinion provided should be explained and reference to clinical data and medical literature should be made if appropriate.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Schedule the Veteran for an audiological examination by an appropriate VA examiner.  The examiner should review the Veteran's VA claims folder prior to the examination.  The examiner should report the current nature and extent of the Veteran's bilateral hearing loss.

7.  Ensure completion of the foregoing development and any other development deemed necessary, then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


